                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                           NO. 5:18-CR-452-2-FL


UNITED STATES OF AMERICA

                                                    VERDICT SHEET AS TO
                      v.                               FORFEITURE


TATYANA ANATOLYEVNA TEYF




      We the jury unanimously find by a preponderance of the evidence the following

property to be subject to forfeiture to the Government:

[INSTRUCTIONS:       Place a check mark next to any specific property that you

unanimously find by a preponderance of the evidence to be involved in or traceable to

the money laundering violation[s] charged in Counts ___________________:]

      ______       Real property having the physical address of 6510 New Market
                   Way, Raleigh, NC, including all appurtenances and
                   improvements thereto, being legally described in deed book
                   017100 page 01227 of the Wake County Registry, North Carolina;
                   and any and all proceeds from the sale of said property.

      ______       Real property having the physical address of 7900 Hardwick
                   Drive, Raleigh, North Carolina, including all appurtenances and
                   improvements thereto, being legally described in deed book
                   017105 page 00839 of the Wake County Registry, North Carolina;
                   and any and all proceeds from the sale of said property.

      ______       Real property having the physical address of 133 Hargett St.,
                   Raleigh, North Carolina, including all appurtenances and
                   improvements thereto, being legally described in deed book




         Case 5:18-cr-00452-FL Document 479 Filed 02/18/20 Page 1 of 4
           017105 page 928-31 of the Wake County Registry, North
           Carolina; and any and all proceeds from the sale of said property.

______     Real property having the physical address of 510 Glenwood Ave.,
           Unit #503, Raleigh, North Carolina, including all appurtenances
           and improvements thereto, being legally described in deed book
           16702 page 01356 of the Wake County Registry, North Carolina;
           and any and all proceeds from the sale of said property.

______     2018 Toyota Landcruiser, with VIN # JTMCY7AJ2J4069983;

______     2014 Mercedes Benz S550, with VIN # WDDUG8CB9EA009828;

______     2018 Mercedes Benz S560, with VIN # WDDUG8DB8JA368001;

______     2018 Mercedes Benz         S63    AMG     4MA,    with   VIN    #
           WDDUG8JB0JA394158;

______     2019 Toyota 4Runner, with VIN # JTEBU5JR0K5620629;

______     Artwork purchased by LENOID I. TEYF, on or about August 14,
           2015, from ABA Gallery, Inc., located at 7 East 17 th Street, New
           York, New York 1003 for a total amount of $2,600,000.00;

______     All funds held in Bank of America Account No. XXXX XXXX 3905
           ($40,568.73);

______     All funds held in Bank of America Account No. XXXX XXXX 6014
           ($3,515.36);

______     All funds held in Bank of America Account No. XXXX XXXX 3844
           ($200.00);

______     All funds held in Bank of America Account No. XXXX XXXX 9409
           ($200.00);

______     All funds held in Bank of America Account No. XXXX XXXX 1314
           ($20,323.93);


                                 2

  Case 5:18-cr-00452-FL Document 479 Filed 02/18/20 Page 2 of 4
______     All funds held in Bank of America Account No. XXXX XXXX 1991
           ($250,023.40);

______     All funds held in Bank of America Account No. XXXX XXXX 9748
           ($2,520,044.74);

______     All funds held in Bank of America Account No. XXXX XXXX 3285
           ($40,879.08);

______     All funds held in Bank of America Account No. XXXX XXXX 1292
           ($665.00);

______     All funds held in Bank of America Account No. XXXX XXXX 3691
           ($50.00);

______     All funds held in Branch Bank and Trust Account No. XXXX
           XXXX 2890 ($79,905.22);

______     All funds held in Branch Bank and Trust Account No. XXXX
           XXXX 1502 ($936,372.99);

______     All funds held in First Citizen’s Bank Account No. XXXX XXXX
           0918 ($1,441,629.61);

______     All funds held in First Citizen’s Bank Account No. XXXX XXXX
           3951 ($12,699.49);

______     All funds held in PNC Bank Account No. XXXX XXXX 4742
           ($210,929.84);

______     All funds held in PNC Bank Account No. XXXX XXXX 4726
           ($62,448.35);

______     All funds held in Merrill Lynch Account No. XXXX-X0857
           ($1,503,836.15);

______     All funds held in Merrill Lynch Account No. XXXX-X1096
           ($1,001,493.61);


                                3

  Case 5:18-cr-00452-FL Document 479 Filed 02/18/20 Page 3 of 4
______      All funds held in Merrill Lynch Account No. XXXX-X0890
            ($241,140.30);

______      $50,000.00 in United States Currency seized from 510 Glenwood
            Ave., Unit #503, Raleigh, North Carolina;

______      $28,909.09 in United States Currency seized from 6510 New
            Market Way, Raleigh, North Carolina;

______      $700,000 transferred December 5, 2018, into Union Bancaire
            Privee UBP SA Account No. XXXXXXX1329;

______      All undisbursed funds to be deposited in escrow by Lank
            Ventures, LLC, following the release of Branch Bank and Trust
            Account No. XXXX XXXX 4304 pursuant to the Order Granting
            Joint Motion to Release Funds entered on February 20, 2019.




This the _____ day of __________________, 2020.




                                ___________________________________
                                Foreperson




                                  4

  Case 5:18-cr-00452-FL Document 479 Filed 02/18/20 Page 4 of 4
